Citation Nr: 1106462	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

The propriety of the October 2004 RO rating decision severing 
service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to May 1973, 
October to December 1978 and November to December 1980, with 
additional service in the United States Marine Corps Reserves. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in August 2004. Also, a videoconference 
hearing was held in November 2006 before the undersigned Veterans 
Law Judge (VLJ) of the Board. Transcripts of both proceedings are 
of record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the DRO or VLJ who chairs a 
hearing fulfill two duties to comply with the above regulation. 
These duties consist of (1) the duty to fully explain the issues 
and (2)  the duty to suggest the submission of evidence that may 
have been overlooked. Here, during the hearings, the DRO and VLJ 
noted the basis of the prior determination and noted the element 
of the claim that was lacking to substantiate the claim for 
benefits. In addition, the DRO and VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the hearings. By contrast, the hearings focused on the 
element necessary to substantiate the claim and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the element necessary to substantiate his claim for benefits. 
As such, the Board finds that, consistent with Bryant, the DRO 
and VLJ complied with the duties set forth in 38 C.F.R. § 
3.103(c)(2) and that the Board can adjudicate the claim based on 
the current record.

The matter was previously remanded by the Board in December 2007, 
and again in October 2009, and the record is now deemed 
sufficiently developed for the purpose of issuing an appellate 
disposition.  


FINDINGS OF FACT

1.	There was fraudulent conduct underlying the circumstances under 
which             the Veteran was originally awarded service 
connection for PTSD.

2.	When excluding information obtained through fraudulent means 
from consideration, there was Clear and Unmistakable Error in the 
RO's original  October 1990 rating decision in that the correct 
facts before the adjudicator at that time did not objectively 
substantiate entitlement to service connection for PTSD.


CONCLUSION OF LAW

The RO's decision to sever service connection for PTSD was 
proper. 38 U.S.C.A. §§ 1159 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1(aa)(2), 3.105(d), 3.957 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

The Board finds that the duties imposed by the VCAA are 
inapplicable to the instant case, given that the matter 
underlying severance of service connection is whether there was 
Clear and Unmistakable Error (CUE) in a prior adjudicative 
determination to award benefits. The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is not 
applicable to CUE claims.                See Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc). See also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002). 

This notwithstanding, the provisions of 38 C.F.R. § 3.105(d) 
impose several procedural safeguards upon the RO's authority to 
issue a severance of service connection, which have been properly 
complied with. Included amongst these protections has been a 60-
day time period to submit additional evidence following notice of 
a proposed severance of compensation benefits, as well as a                      
pre-termination hearing which the Veteran received in August 
2004. 

Governing Law and Regulations

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 
3.957, service connection will be severed only where evidence 
establishes that the grant of service connection was clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government). 38 C.F.R. § 3.105(d) (2010). 

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days for 
the presentation of additional evidence to show that service 
connection should be maintained. Unless otherwise provided, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires. 38 U.S.C.A. §§ 5109A, 5112 
(b)(6) (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(d) (2010). 
 
Service connection for any disability or death granted or 
continued under title 38 U.S.C., which has been in effect for 10 
or more years will not be severed except upon a showing that the 
original grant was based on fraud or it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge. The 10-year period 
will be computed from the effective date of the Department of 
Veterans Affairs finding of service connection to the effective 
date of the rating decision severing service connection, after 
compliance with section 3.105(d). 38 C.F.R. § 3.957. 
 
Pursuant to VA law, the term "fraud" is defined as "an act 
committed when a person knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a false 
or fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under any of 
the laws administered by the Department of Veterans Affairs 
(except laws relating to insurance benefits)."                 
38 C.F.R. § 3.901(a). VA has also defined "fraud" as "an 
intentional misrepresentation of fact, or the intentional failure 
to disclose pertinent facts, for the purpose of obtaining or 
retaining . . . eligibility for [VA] benefits, with knowledge 
that the misrepresentation or failure to disclose may result in 
the erroneous award or retention of such benefits." 38 U.S.C.A. 
§ 501; 38 C.F.R. § 3.1(aa)(2).

Clear and unmistakable (CUE) is defined as "a very specific and 
rare kind of error. It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error." 
Fugo v. Brown,        6 Vet. App. 40, 43 (1993). 
 
To determine whether CUE was present under 38 C.F.R. § 3.105(a) 
in a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi,                 3 Vet. App. 310, 
313-14 (1992).
The same standards apply in a determination as to whether a 
decision granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection, but the reviewable evidence is not limited to that 
which was before the RO in making its initial service connection 
award. Daniels v. Gober, 10 Vet. App. 474 (1997). 

Of essential importance in evaluating the extent of CUE in the 
original decision to grant service connection for PTSD in this 
case, and also in light of the concerns raised under 38 C.F.R. § 
3.957, is that there are unique regulatory requirements           
in order to establish service connection for PTSD.  

The criteria for establishing service connection for PTSD are: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor. A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 
38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records. See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 
128 (1997). If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required provided that such testimony 
is found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). A determination on whether a veteran had 
participation in combat is made on a case by case basis on review 
of all relevant circumstances and available evidence. VAOPGCPREC 
12- 1999 (Oct. 18, 1999). Generally, when a Veteran has received 
any of the awards recognized as combat decorations, VA will 
presume that the Veteran engaged in combat with the enemy, unless 
there is clear and convincing evidence to the contrary. See VA 
Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.13.d. 
 
If, however, the veteran's stressor is unrelated to participation 
in combat, then his lay testimony, in and of itself, is 
insufficient to establish the occurrence of the alleged stressor. 
Instead, the record must contain credible supporting information 
from an independent source that corroborates his testimony or 
statements, such as service records. See Cohen, 10 Vet. App. at 
146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-
95 (1996). 

While much of the relevant sources of law had not been 
promulgated when             the Veteran was initially awarded 
service connection for PTSD in 1990, the same general principles 
of requiring a diagnosis, linked to a confirmed stressor, applied 
to the adjudication of this type of claim. 

Factual Background

The pertinent factual circumstances in this case involve the 
medical evidence and allegations set forth by the Veteran in 
connection with his post-service efforts to obtain compensation 
benefits, as well as the in-service history as it pertains to his 
receipt of certain specified military awards and decorations. A 
significant portion of relevant service history is encapsulated 
in the copy of a military internal investigation into the 
accuracy of the Veteran's personnel file as discussed below.

At the outset, there is no further evidentiary development deemed 
warranted prior to issuance of a decision in this case. The 
Board's prior remands have been issued with the purpose of 
verifying the awards and decorations to which the Veteran was 
entitled based on his active duty service. In response, the 
appropriate service department has twice submitted to VA 
additional copies of the Veteran's personnel records, cumulative 
of that evidence already on file. Regardless, the Board has no 
reason to believe that there is any further potentially available 
information pertaining to the Veteran's personnel history, 
namely, any more specific information identifying the military 
decorations he is entitled to receive. Indeed, the subject of 
which commendations the Veteran deserved to wear was the matter 
of the thorough internal investigation during his time period in 
service. The investigation started, and concluded in 1972, as 
discussed below; there is simply no reason to believe that any 
more progress could be made on the investigation some 40 years 
later. Consequently, it is not expected that the service 
department would likely have further documentation on hand, 
including anything more recent, providing any greater level of 
confirmation of what comprises the Veteran's military award and 
decorations. The service personnel records already on file appear 
exhaustive.             No additional development is warranted in 
this regard, and a decision may proceed on the present record. 

Turning to the evidence at hand, the record reflects that the 
Veteran had active duty service in the Marine Corps from March 
1967 to May 1973. He later served on active duty from October to 
December 1978, and from November to             December 1980. 

A copy of the Veteran's DD-214 (Report of Separation from 
Service) for the period of military service from March 1967 
through May 1970 indicates the occupational specialty of an 
aircraft mechanic. Under the category of decorations, medals and 
badges is listed the National Defense Service Medal, Good Conduct 
Medal, Vietnam Service Medal, and Rifle Expert Badge.

A copy of a Form DD-214 for the period from May 1970 through May 
1973,            was submitted by the Veteran's designated 
representative in September 1985                in support of his 
original claim for service connection for PTSD. The document 
lists the Veteran's occupational specialty as "AdminMan," or 
administrative man. There were several decorations, medals, 
badges, and commendations listed as those which the Veteran was 
authorized to wear, comprised of the National Defense Service 
Medal (NDSM), Good Conduct Medal (GCM) with one star, Vietnam 
Service Medal (VSM) with three stars, Combat Action Ribbon (CAR), 
Meritorious Unit Commendation (MUC), Republic of Vietnam 
Gallantry Cross Unit Citation with palm (RVNMUCG), RVN MUC CAC 
First Class, Rifle Expert Bade, and Pistol Sharpshooter Badge. 
Thereafter, in October 1986 the RO issued an administrative 
denial of the Veteran's claim for failure to prosecute, based on 
nonresponse to the request from the RO that he file a VA Form 21-
526 (Formal Application for Compensation and Pension).   

In March 1990, the Veteran filed a petition to reopen service 
connection for a "nervous condition." In June 1990, in taking 
further action upon the Veteran's claim, an RO request to the 
service department, the U. S. Marine Corps, obtained service 
personnel documentation inclusive of the DD-214 for the time 
period from May 1970 through May 1973. The same list of military 
awards and decorations noted above was provided therein. 

In May 1990, the Veteran underwent a VA Compensation and Pension 
examination by a psychiatrist. The Veteran recounted that he was 
in the Marine Corps for several years, the first stint from 1967 
to 1973 when he was first a Gunnery Sergeant and then a 
chaplain's assistant. He stated that he was a chaplain's 
assistant in the Marines temporarily assigned to the Navy in 1969 
as part of the First Recon. Division on the U.S.S. Iwo Jima. 
According to the Veteran, he was at Da Nang and Quang Tri in 
Vietnam, and he saw many wounded, as well as being present at 
Freedom Hill and that was what he remembered specifically. He 
recalled an incident in which a friend had a mortal chest wound 
and died in his arms and the friend asked him to live for him. 
The Veteran had carried this around and had dreams of the event. 
In addition, according to the Veteran he also gave the Last Rites 
to fellow marines. He stated he felt guilty about the fact that 
he was not able to save more individuals, and somewhat guilty 
about the fact that he was a marine assigned to the Navy in the 
Chaplin Service. He was looked down upon by his fellow marines 
for what he did. Following a personal history review and mental 
status exam, the diagnosis was that the Veteran had 
symptomatology and the stressors for PTSD; he likewise had all 
the criteria for a diagnosis of anxiety disorder. 

In a July 1990 addendum, the VA examiner clarified that the 
Veteran had some real stressors which certainly could have 
exacerbated with symptoms of post traumatic stress, even though 
he had previously only been diagnosed with anxiety disorder. The 
examiner concluded that he would diagnose the Veteran with PTSD, 
exacerbated by recent physical problems which intensified the 
symptoms and increased his impairment. 

Through an October 1990 rating decision, the RO granted service 
connection for PTSD, with a 30 percent evaluation effective March 
15, 1990. Considered as the basis for this award of benefits was 
that the Veteran had received the Combat Action Ribbon, and that 
the receipt of the CAR provided verification of his claimed 
stressors. Moreover, the VA examiner had diagnosed the condition 
PTSD in light of these verified stressors. (The Board points out 
that while VAOPGCPREC 12-99 and similar authority on determining 
participation in combat had obviously not yet been issued, the RO 
in this case determined that there was sufficient basis from the 
apparent receipt of a CAR to conclude that the Veteran had 
qualifying combat service.)

The Veteran underwent further VA psychiatric examination in May 
1992                   in connection with a claim for increased 
rating for service-connected PTSD.     Upon describing relevant 
service history, the Veteran recounted that he went to Vietnam 
attached to a chaplain, and was bodyguard and driver for the 
chaplain.    He stated that he was at Da Nang and Quang Tri, was 
with a recon unit, and saw several dead and wounded servicemen. 
The chaplain administered Last Rites several times. There were 
friends killed, and he could not recall their names.             
He stated that he carried wounded and dead, and had blood up to 
his elbows. Around him others were screaming for help, and he 
recalled that he could only help some of them. He stated that 
their position had been overrun three times and they were pulled 
out by helicopters. The Veteran further stated that apart from 
being the chaplain's bodyguard and driver, he went out on patrol. 
After a mental status examination, the diagnosis given was of 
PTSD, moderately severe.

In June 1992, the RO increased from 30 to 50 percent the 
evaluation for PTSD, effective April 17, 1992.

In a March 1993 rating decision, following the Veteran's 
psychiatric hospitalization at a VA facility, the RO increased to 
100 percent the evaluation for PTSD, retroactively effective from 
April 17, 1992. This evaluation remained in effect for several 
years afterwards.

In May 2004, the RO issued a VCAA development letter to the 
Veteran in connection with then pending claims for service 
connection for diabetes mellitus, heart condition, and peripheral 
neuropathy. Through this same correspondence,         the RO 
informed the Veteran that in reviewing his file it had come to 
attention that there might be a problem with the stressors the 
Veteran had provided and the RO accepted for his PTSD claim dated 
from 1990. In addition, it was indicated that a question with the 
Veteran's Vietnam service had surfaced. A detailed summary was 
encapsulated of the Veteran's service personnel history, and more 
recent post-service history of seeking VA compensation benefits. 
The conclusion of the RO was that based on concerns raised, the 
RO could no longer concede combat stressors, nor could it accept 
the evidence in the file as being sufficient to prove service in 
Vietnam. A reply was requested from the Veteran outlining the 
circumstances of the alleged stressors from service which he 
believed supported his claim. 

The Veteran's immediate response to this RO inquiry was a June 
2004 statement, with enclosed copies of various Form DD-214s and 
one or more letters of commendation from superior officers from 
throughout his service. Through his statement, the Veteran 
explained that his service in Vietnam was as a chaplain's 
assistant out of Iwakuni, Japan. He stated that he had travel 
orders to accompany  the chaplain, and that the base commander in 
Japan had not been aware of whether               the Veteran was 
on base or traveling. According to the Veteran, his DD-214 had 
been altered as a malicious act by a military personnel clerk 
with a grudge.

The same month, the RO issued a June 2004 rating decision in 
which it proposed to sever service connection for PTSD.

Instrumental in the RO's decision up to this point to sever 
service connection are the contents of the Veteran's service 
personnel file, discussed in further detail below.

The personnel file provides actual documentation of the receipt 
of a Certificate of Good Conduct in March 1970. 

Also in March 1970, a battalion chaplain with the Naval Reserve 
verified that            the Veteran had served as a chaplain's 
clerk for him from October 1969 to  February 1970, and had 
performed well in this capacity. 

There is an undated documented entitled "Combat History - 
Expeditions -Awards Record." On this sheet, there is the dated 
entry for July 29, 1969 of "participated [in] operations against 
Communist Forces, Da Nang and Quang Tri province RVN." The 
signature for this entry is by an "R.D. White, by direction." 

Further listed upon this sheet are several military awards and 
decorations, but in rather unusual form. At the top of this list 
is stated "Transcribed from old."           More than half of 
the listed decorations also are crossed out with a solid line 
through the entry on the document. Crossed out is the designation 
for the          Purple Heart, amongst other medals. Several 
decorations are left untouched on this list -- the NDSML, GCM 
(listed twice), VSM, CAR, MUC, RVNMICC, and RVNMUCCAC. There are 
three individuals listed as having given their signature to this 
list of decorations, including one of them "R.D. White, by 
direction."

A document entitled "Record of Service" appears to show that 
for the month of June 1969, through June 19, 1969, the Veteran 
was attached to a unit MABS-15, MAG-15, First MAW in the capacity 
of a Jet Engine Mechanic. As of June 24, 1969 he is noted to have 
taken on the duty assignment of a chaplain's assistant, and to 
have remained in this capacity through May 1970. 

A document entitled "Sea and Air Travel - Embarkation Slips" 
reflects that               the Veteran had taken a military 
flight from California to MCAS Iwakuni, Japan, departing June 10, 
1969 and arriving June 16th. A second entry states that he 
traveled from Iwakuni, Japan to Da Nang, Republic of Vietnam. A 
third entry states that he made the return trip back to Iwakuni, 
Japan from Vietnam. Neither of these subsequent entries contains 
specific travel dates. 

A document that is just barely legible from personnel file makes 
reference to travel orders for a flight to take place in mid-July 
1969 (destination not clear from the file).  
There is extensive documentation in the file concerning an 
internal investigation into the veracity of the Veteran's 
recognized military awards and decorations,          as well as 
the circumstances of his service and occupational duties in 
connection with alleged receipt of these awards. On September 15, 
1972, a formal investigation was commenced into the 
"circumstances connected with noted discrepancies in the Service 
Record Book" for the Veteran. An officer was appointed to 
conduct the investigation, and the Veteran was advised of his 
rights under applicable procedure.

In his initial personal statement later that month, the Veteran 
attested to the fact that he was with the First Recon division at 
Freedom Hill, Da Nang, Vietnam. He stated that the civilian 
education entries and military school entries on his Service 
Record Book (SRB) were correct. He stated that he was the Group 
Chaplain's assistant at MAG-15. The chaplain had told him they 
were going to make trips to Vietnam from time to time. According 
to the Veteran, the first trip was to Service Troops in 9th MAB 
in country. They left Japan and went to Okinawa and on to Da 
Nang. Then at one point the chaplain left country to return to 
Japan, leaving the Veteran behind in Da Nang. According to the 
Veteran, he had temporary additional duty (TAD) orders stamped by 
each unit serviced in Vietnam. He further stated that while in 
Vietnam on Freedom Hill with a patrol he received hand, arm and 
chest burns from fire and was given aid at Da Nang. He gave the 
medical report and combat documentation to S-1 MABS-15 upon his 
return to Japan, and was later told that these documents were 
lost, but would be added to his SRB. He did get hostile fire pay. 
When he finally returned to Iwakuni, Japan, the chaplain was 
getting ready to return to the continental U.S. The Veteran later 
in his statement indicated that at one point he questioned all 
the awards and no signature of the commanding officer on his SRM, 
as well as details of the combat history. He concluded by stating 
that at no time        did he audit his own SRB, or get anyone 
else to do any changes, additions or omissions. 

On October 2, 1972, the investigating officer sent a request to 
the Commandant of the Marine Corps for assistance in rectifying 
certain discrepancies in the Veteran's service records. On 
November 9, 1972, the Commandant of the Marine Corps responded by 
verifying the following information, that unit diaries and pay 
records showed hostile fire pay for month of July 1969 only, and 
that it appeared                     the Veteran was in Vietnam 
for the month of July 1969 only while TAD from    MABS-15, 
Iwakuni, Japan. The awards for service in Vietnam could not be 
determined as the Veteran's official record was incomplete; 
however, his personnel file contained no record of the several of 
the awards listed in his SRB.

On his November 29, 1972 statement, Captain R.D. White, the 
official whose signature was associated with much of the 
personnel documentation from the time in question provided his 
account of events. The official stated that where his signature 
appeared on a combat history-expeditions-awards page he had never 
provided his actual signature. The one page on which he had 
provided his true signature was on that verifying a National 
Defense Medal and Good Conduct Medal. As to the Embarkation Slips 
document apparently showing air travel to Vietnam, it was further 
attested that signature of his on the form was not valid, and 
also it was a gross discrepancy that the specific section for 
travel to Vietnam was undated as were the subsequent entries. He 
further questioned other sections of the Embarkation Slips 
document where there was a personnel officer's signature.           
He summarized that his signature which allegedly verified the 
entries on combat history and awards, and air and sea travel were 
not made by him and were invalid. He further stated that entries 
were so incorrectly prepared and lacked any substantiation, 
particularly on awards, that it appeared that a concerted effort 
was made to purposely change the Veteran's record of service. It 
appeared from a check of citations, unit awards, and medical 
records that his service records did not substantiate any 
personal decorations. In addition, he stated that he did not 
recall any personnel from MABS-15 being sent TAD to Vietnam. He 
expressed the personal opinion that there were too many 
inconsistencies in the Veteran's service record to be considered 
accidental or administrative errors. The Veteran's sea and air 
travel page was another obvious error as it placed officer 
personnel in improbable locations to sign the entries. The entire 
case appeared to be an attempt to falsify records.

Later that month, the Veteran issued another statement, attesting 
again that he had volunteered to go on combat patrol during 
service prior to getting burned on Freedom Hill. He stated that 
he never got a citation certificate for a Purple Heart. He had 
brought his sick call form relating the treatment back to Iwakuni 
with him, and gave this form to S-1 with orders to show combat 
action and the wounds, and these documents were lost by S-1. He 
further stated that he had received orders showing all units he 
was with in Vietnam, but these orders were later lost by S-1.

Further statements were obtained from servicemen who worked 
alongside            the Veteran throughout 1972, who expressed 
their doubt as to the veracity of some of the awards and 
decorations the Veteran claimed to have received.

On December 8, 1972, the investigating official provided a report 
summarizing the findings of his inquiry. The opinion of the 
investigating officer was that the Veteran was not authorized to 
wear any of the following decorations: VSM with 3 stars, CAR, 
Navy Unit Commendation, PUC, Purple Heart, Republic of Vietnam 
Cross of Gallantry with Bronze star, MUC, RVN Campaign Medal with 
devices, RVNMUCG with palm, Navy Achievement Medal, Navy 
Commendation Medal, RVN MUC CAC First Class, Basic Parachutist 
Badge, Navy and Marine Corps Parachutist Insignia. Further opined 
was that the Veteran did knowingly and willfully display 
decorations and awards that he did not officially rate. Further 
opined was that taking into consideration the Veteran's military 
rank, the administrative billets he had held, his active duty 
time and his overall military knowledge, it was felt that the 
Veteran had committed an infraction despite these factors. The 
concluding recommendations were that appropriate administrative 
action be taken to correct the noted discrepancies in the SRB of 
the Veteran, and that appropriate disciplinary action be taken 
against the Veteran. 

Thereafter, in February 1973 the Veteran underwent a psychiatric 
evaluation. It was noted that he remained under investigation 
because of the question of fraudulent entries in his service 
record book. A psychiatric opinion was presumably sought as to 
the Veteran's mental condition, and whether there existed any 
psychiatric condition which would warrant discharge by 
administrative or medical route.        Upon psychiatric 
evaluation, the Veteran thoroughly denied any complicity in the 
improper entries. He stated further that ever since he had been 
aware of these erroneous entries, he had attempted to bring them 
to command attention and to have them changed. He suspected that 
the improper entries were made for the most part by a sergeant in 
Japan who transcribed from an old record book to a new one at the 
time of his re-enlistment two years ago. He stated that he had 
some question about the accuracy of the service record book at 
that point, but there was a certain pressure to sign the book so 
that he could be released for transfer stateside. Otherwise, the 
evaluator found no evidence of a psychiatric condition which 
would bring into question the Veteran's suitability for service. 

The personnel record having been examined, there is further 
evidence pertinent to the action undertaken by the VA Regional 
Office to carry out severance of service connection for PTSD.

In August 2004, the Veteran testified before a DRO at a pre-
termination hearing.  He stated in pertinent part that he 
received the CAR from the chaplain with whom he was serving, and 
with whom he was with in Vietnam. According to the Veteran, 
during that time it was his responsibility in the area of Da Nang 
to drive the chaplain with a jeep and to take care of any 
correspondence that he had.                   The Veteran's 
testimony continues that later, the chaplain left him in Vietnam 
to return to Japan, and during that time the Veteran went on 
combat patrol. Before the chaplain left, he presented the Veteran 
with the CAR order for being in an area where he had received and 
returned hostile fire. When the chaplain left, the Veteran went 
up to Freedom Hill where the Third Force Recon was and asked to 
go out on combat patrol. According to the Veteran, it was here 
that he received his stressors of seeing individuals dying, and 
the recollection of which continued to disturb him. This 
additional time period in Vietnam after the chaplain left lasted 
about a week and a half, before the Veteran returned to Japan. 
The CAR then became added to his DD-214 when he showed it to a 
copy of his commanding officer. The chaplain could not have put 
in for this award because he had already returned to the 
continental U.S.  

The Veteran then recounted that an internal investigation was 
commenced due to irregularities with his service records. 
According to the Veteran, the outcome of this investigation was 
that "everything was dropped." He was told he had nothing to be 
concerned about and that the investigation was not going to be 
pursued. He still had a copy of the CAR on hand, and was able to 
show that to the proper authorities and have that added to his 
Form DD-214. According to the Veteran, he later lost that 
document in a fire at his home residence upon discharge from 
service. When asked by the DRO regarding the Purple Heart medal, 
the Veteran stated he had not been awarded this. When asked by 
the DRO whether it would be unusual in the Marines for a unit 
other than one's own to "cut" an award order, the Veteran 
agreed but maintained this is what occurred involving receipt of 
the CAR from the chaplain. When asked about the fact that the 
Marines had a system where when you went         in-country you 
were practically "signed in" to a log, the Veteran responded 
this        did not happen because he was attached to the 
chaplain as an assistant. 

By an October 2004 rating decision, the RO carried out the 
severance of service connection for PTSD.

In December 2004, the Veteran filed a Notice of Disagreement 
(NOD) with this decision. In an accompanying statement, the 
Veteran took issue with the allegation that he never informed VA 
of the possibility of problems with information contained on his 
DD-214, stating that he informed a military psychiatrist of this 
concern on numerous occasions. The Veteran further identified the 
potential likelihood that the chaplain with whom he served in 
Vietnam could be contacted to verify his story. He further stated 
that he had never alleged that he was burned during service and 
received a Purple Heart. Rather, he was burned while in Okinawa, 
Japan at an NCO club from a sunburn. He further stated that he 
never stated he gave Last Rites to anyone, but did recall having 
given the sinner's prayer of salvation with some of the wounded 
and dying Marines. 

In January 2005 correspondence, the Veteran reiterated that he 
served in Vietnam with a Navy chaplain who presented him with an 
order for a CAR, and stated that this individual would be able to 
confirm his receipt of the award and other events the Veteran had 
described. 

An RO inquiry with a military chaplain's organization determined 
that upon review of available information the chaplain the 
Veteran identified had passed away                in 1984.

An RO search of unit history records for the unit in which the 
Veteran served   dated from July 1969 did not reveal any notation 
regarding the chaplain or any accompanying personnel.

In November 2006, a hearing was held before the undersigned 
Veterans Law Judge. The Veteran then testified that he recalled 
the in-service investigation into the validity of his service 
record in 1972, but that to his knowledge the investigation was 
ultimately dropped with no final outcome. According to the 
Veteran, it was his assumption that the investigating authorities 
had questioned the chaplain on the course of events, and the 
chaplain had confirmed them. The Veteran further stated that at 
one point during service he was informed that upon inspection his 
Service Record Book was "[not] making any sense." He indicated 
that he himself only inspected his SRB once a year, and even 
brought up some discrepancies in the record to the recordkeeping 
office. He stated that there was a sergeant in the personnel 
division who did not like him, and who was the primary individual 
that gave misinformation concerning his medals and decorations. 
The Veteran further stated that to his belief the award of the 
CAR during service was justified.                 He described a 
situation in which he and the chaplain were passengers in a jeep,  
and when they were fired upon by the enemy the Veteran had to 
return fire with a rifle. According to the Veteran, based on this 
incident the chaplain directly awarded him the CAR. The chaplain 
requested that when the Veteran returned to Japan he should give 
the copy of the award to the proper administrative office. 

Analysis

The Board having given comprehensive consideration and review to 
the circumstances presented in this case, and in light of all 
relevant applicable law, holds that the decision initiated by the 
Regional Office to sever service connection for PTSD was a proper 
determination. In so finding, the Board is compelled to reach the 
conclusion that the Veteran's course of action in providing both 
service documentation, and an account of in-service stressors in 
furtherance of his claim, has been inherently fraudulent. The 
underlying finding of fraud on the part of          the Veteran 
encompasses not only the internal investigation of his awarded 
medals and decorations during military service, but also the 
numerous inconsistencies and clear outright factual 
misrepresentations given post-service in direct support of his 
claim for service connection for PTSD. For purposes of VA law and 
procedure, moreover, the finding of fraud effectively removes the 
bar to severance of service connection for an award of benefits 
existing for 10 years or more, under 38 C.F.R.  § 3.957. When 
this bar to severance is removed, the evidence of record still 
supporting service connection for PTSD is attenuated, and indeed 
any grant of service connection for PTSD based upon the limited 
evidence which is confirmed to be accurate and truthful would 
comprise Clear and Unmistakable Error as an adjudicative matter. 
Consequently, the original October 1990 RO rating decision to 
award compensation was the product of CUE, and must be reversed. 
Instrumental to reaching this ultimate conclusion, is VA's 
factual finding of fraudulent conduct.

There are several actions which the Board deems indicative of 
fraudulent        behavior in furtherance of VA benefits in this 
case, surrounding the faulty           service documentation 
given in support of this claim, as well as post-service the 
misrepresentations made regarding events in service that 
precipitated the Veteran's alleged stressors supporting a PTSD 
claim. The Board will initially focus upon the first originating 
source of fraudulent behavior, of the inaccurate service records 
that purportedly show participation in combat operations during 
service. Namely,            the Veteran's Form DD-214 for the 
time period from May 1970 to May 1973 denotes the receipt of 
awards and decorations including, and not limited to, the Vietnam 
Service Medal with three stars, Combat Action Ribbon, Meritorious 
Unit Commendation, Republic of Vietnam Gallantry Cross Unit 
Citation with palm, Rifle Expert Bade, and Pistol Sharpshooter 
Badge. The receipt of several of these medals, particularly the 
receipt of the CAR, substantiates participation in combat. When 
the RO originally granted service connection for PTSD in October 
1990,           the fact that the Veteran's Form DD-214 
demonstrated combat service was an essential component of that 
decision, as the Veteran's combat service was considered 
verification of the PTSD stressors that he had alleged. Thus, the 
submittal of the Form DD-214 verifying the awards in question was 
material to        the RO's decision to award compensation 
benefits. Given that the Veteran's        Form DD-214 and the 
information contained therein was directly relevant to 
establishing his claim for service connection for PTSD, a 
misrepresentation on that form would have direct consequences for 
adjudication of that claim, and indeed a knowing 
misrepresentation would be outright fraudulent. From several 
statements the Veteran has given in connection with the present 
appeal, along with those made during service when in 1972 
military authorities questioned his service record,          the 
Veteran reportedly already knew back then that there were factual 
discrepancies between his Form DD-214 and what commendations he 
actually was awarded. Based on these statements, a reasonable and 
logical conclusion is that the Veteran's Form DD-214 was 
submitted to VA in incorrect form, when the Veteran knew this to 
be the case.

Following the RO's May 2004 proposed severance of service 
connection for PTSD, the Veteran's immediate response was to 
write VA in June 2004 correspondence that to his knowledge his 
Form DD-214 had been altered as a malicious act by a military 
personnel clerk with a grudge. Thus, he essentially admitted that 
the information contained therein was a falsehood. This is the 
Veteran's first response to learning of the RO's proposed action 
to sever service connection. Nor for that matter is this the only 
time the Veteran has ever made such a statement. In his December 
2004 Notice of Disagreement with severance of service connection,          
the Veteran acknowledged there were problems with his Form DD-
214, stating that he had previously informed a military 
psychiatrist of this. Indeed, there is consistent evidence that 
the Veteran upon psychiatric evaluation in service in 1973 
explained that he was aware of numerous erroneous entries in his 
service records, and that he had attempted to have them changed, 
suspecting malicious action by a member of the military personnel 
division. In light of the foregoing, the Veteran by his own 
account is discounting the complete validity of the information 
set forth upon his DD-214, and other components of his service 
record. The question remains then why he would have this Form DD-
214 forwarded to and favorably considered by VA in adjudicating 
his claim, when he knew the contents therein were incorrect. 

Another logical consideration into the Veteran's prior knowledge 
of the inaccuracy of findings set forth upon his Form DD-214 is 
the fact itself that an internal military investigation was 
conducted into this matter, with the investigation determining 
that the Veteran was not authorized to wear several claimed 
awards and decorations, including that of the CAR. The 
investigator's very finding in this regard is circumstantial 
evidence that the Veteran's DD-214 was incorrect. The Veteran's 
rebuttal on this point is to the effect that the conclusions of 
the investigator were never formally adopted by a military 
tribunal or other formal authority, and indeed by the Veteran's 
own account the charges were dropped without any adverse 
personnel consequences to the Veteran. The Board notes that there 
is no formal acceptance of the investigator's report on file, 
however, the conduct of the investigation itself would be 
expected to raise doubt in the Veteran's mind as to whether he 
was entitled to subsequently claim such awards and decorations as 
provided in furtherance of VA benefits. In any event, regardless 
of the weight or lack thereof ascribed to the military 
investigator's report, the fact remains that          the Veteran 
himself on several occasions has acknowledged his own awareness 
of the lack of total veracity of the contents of his Form DD-214.

Moreover, the Veteran is demonstrated to have a direct role in 
providing the erroneous information given on his Form DD-214 to 
VA. In connection with                   the Veteran's original 
April 1983 claim for service connection for PTSD, his designated 
representative submitted the Form DD-214 to VA in September 1985. 
However, that copy of the DD-214 was clearly marked "individual 
copy"; as such, the representative was merely submitting 
information to the RO that the Veteran had provided, with his 
tacit endorsement. The RO later administratively denied this 
claim. When the Veteran filed a petition to reopen the claim in 
March 1990, this time the RO obtained his DD-214 directly from 
the service department. It was this petition to reopen, later 
granted, that ultimately resulted in the decision to award VA 
compensation benefits. The Veteran now contends that because the 
DD-214 was acquired from the service department that it was not 
his responsibility for any wrong information contained therein. 
The Board finds this argument unavailing, for principal reason 
that the Veteran's own copy of the DD-214 had already been 
submitted in September 1985, which represented his implicit 
sanctioning of the contents of that form, no matter where 
obtained again for future reference.                       This 
notwithstanding, the Veteran also has been fully aware throughout 
the pendency of his claim for service connection for PTSD, and 
subsequent claims for increased rating for that service-connected 
disability, that the RO relied upon the contents of his Form DD-
214 in rationalizing the initial propriety of benefits 
entitlement. His failure to notify the RO of suspected inaccuracy 
of that documentation itself is a continuing disingenuous act. In 
sum, the fact that               the Veteran did not personally 
give his Form DD-214 to VA for adjudicative purposes in support 
of the ultimate award of benefits does not limit his 
responsibility for the veracity of the information it contained. 

Accordingly, based upon the Veteran's own admission the contents 
of his Form DD-214 were lacking in veracity, and given that he 
submitted his DD-214 to VA for adjudicative purposes (whether 
found to have happened directly or indirectly), this constitutes 
a factual and intentional misrepresentation. Further, there was 
advance knowledge that such misrepresentation might result in the 
erroneous award of VA benefits, namely, the determination from 
his DD-214 that he had participation in combat operations during 
service as the events underlying his claimed stressors. Such 
conduct on the Veteran's part warrants the characterization of 
fraud, as this is defined per VA regulation. See 38 C.F.R. §§ 
3.1(aa)(2). 

On this basis alone therefore, the provision of VA with false 
documentation and continued failure to correct that material 
misrepresentation, there would be sufficient showing of 
fraudulent conduct, and the bar to severance of service 
connection for a disability in effect for at least 10 years would 
be set aside.               The above having been set forth, 
however, that does not end the Board's inquiry into the 
circumstances underlying the propriety of severance of service-
connected compensation. Indeed, the Veteran has offered some 
conflicting explanation of the veracity of his service records, 
stating that while there were material inaccuracies on his Form 
DD-214 and other records, he still believed that he was entitled 
to receive the CAR. This assertion does not immediately appear 
consistent with his other assertions, since he has already 
claimed to have had foreknowledge of deficiencies with his DD-
214. The most reasonable conclusion that could be drawn is that 
all of the listed medals and commendations indicative of combat 
service were wrongly stated on the Veteran's Form DD-214. For 
argument's sake, however, the Board will consider the possibility 
that there was improper reporting of medals earned on the 
Veteran's Form DD-214 and SRB as he himself has admitted, but 
that the one aspect in which the Form DD-214 succeeded in 
demonstrating his entitlement to medals earned was in reporting 
the receipt of the CAR. Again, this is not highly plausible 
scenario. To fully consider this appeal on the merits though,  
the Board will evaluate the likelihood of the Veteran's argument 
in this regard.        The Board will envision circumstances in 
which mistakes were obviously made with the Veteran's service 
personnel record, but there was still some veracity to the 
Veteran's allegations of combat service. He states that the 
military chaplain with whom he served gave him the CAR directly, 
and that the Veteran later had the CAR administratively added to 
his Form DD-214 himself. This is a central tenet of the Veteran's 
argument against the severance of service connection, and must in 
turn be addressed.  

When affording every potential consideration to the argument that 
the CAR was objectively warranted based upon the Veteran's 
military career, and that his stressors in support of service 
connection for PTSD occurred as described,                the 
Board is simply unable to reconcile the Veteran's conflicting 
account of events from service into the factual confirmation that 
he experienced the stressful incidents claimed therein related to 
participation in combat operations. Initially, during a  May 1990 
VA Compensation and Pension examination in furtherance of his 
claim the Veteran described as the stressor underlying claimed 
PTSD that as a chaplain's assistant he helped attend to several 
wounded soldiers at Da Nang and Quang Tri        in Vietnam, and 
administered the Last Rites to fellow marines. He recalled a 
particularly troubling incident in which a friend died in his 
arms and asked            the Veteran to live for him. The RO 
considered these incidents in connection with        the 
Veteran's receipt of the CAR, as proof of combat service, and 
found that the incidents had been corroborated. Thereafter, when 
the Veteran underwent examination again in May 1992, his alleged 
stressors were similar to that already given. Inexplicably, 
however, on more recent questioning the Veteran's account of the 
events underlying his stressors from service changed materially. 
During the August 2004 DRO hearing, he testified that the 
chaplain had awarded him the CAR for simply being in an area 
where he had received and returned hostile fire.              He 
further testified that the chaplain then left Vietnam, and it was 
then that he decided to go out on combat patrol where he observed 
several disturbing events that contributed to his underlying 
stressors. In a slightly different version of events,         on 
the November 2006 Board hearing, the Veteran testified that he 
was awarded the CAR for having returned enemy fire with a rifle 
while he and the chaplain were passengers in a jeep.  

Essentially, there is little to no consistency to the series of 
events which the Veteran over time has claimed precipitated the 
manifestation of service-related stressors, or his claimed 
receipt of the CAR. This is aside from some of the other factual 
inconsistencies with how the CAR might have been awarded in the 
first place,         such as where the chaplain was not the 
Veteran's regular commanding officer,           or the unusual 
decision by a chaplain to hand the CAR award directly to the 
Veteran rather than making any effort himself to include such 
award within the Veteran's military personnel file. The Veteran 
at various times has claimed that he gave a copy of the CAR award 
to the military personnel division, but that his personal copy 
was destroyed in a home fire following service. 

There are other inconsistencies with the Veteran's reference over 
time to the participation in a combat patrol. During military 
service, the appearance of the Purple Heart in his SRB was one of 
the findings that precipitated an internal investigation into the 
veracity of his service decorations. In his initial statement,   
the Veteran indicated that while in Vietnam on Freedom Hill with 
a patrol he received hand, arm and chest burns from fire and was 
given aid at Da Nang. In a later statement, the Veteran indicated 
that he never received a citation certificate for a Purple Heart 
for his wounds, because the personnel office lost the 
documentation of his injuries. However, more recently in his 
December 2004 Notice of Disagreement with the severance of 
service connection, the Veteran stated that he had never alleged 
that he was burned during service, but rather, he was burned 
while in Okinawa, Japan at an NCO club due to a sunburn. 
Meanwhile, the only details the Veteran has given which are 
confirmed as accurate are those verified by the internal military 
investigation in 1972, that the Veteran served in Vietnam for one 
month in July 1969 and received hostile fire pay. However, these 
facts alone do not begin to help objectively corroborate any of 
the events he has set forth.

There is a pronounced lack of internal consistency between the 
incidents from service the Veteran has described over time as 
supporting his claimed receipt of   the CAR, as well as the in-
service stressors underlying his claim for service connection for 
PTSD. In summary, it is not a persuasive account of prior events 
given. When viewing the evidence at hand in its entirety, the 
totality of the circumstances is readily indicative of a 
substantial degree of fraudulent conduct. Particularly given the 
Veteran's earlier admission that he knew of inconsistencies and 
problems with the medals and decorations listed on his Form DD-
214,                   his conflicting and at times improbable 
subsequent allegations of how he had participation in combat 
during service, including that which prompted receipt of  the 
CAR, carries minimal probative value. In short, the Veteran's 
account of events in significant part lacks credibility. From the 
changing stories of how he encountered military hostilities, to 
that of alleged injuries, to the unlikely circumstances under 
which an award of the CAR allegedly was given and processed in a 
different administrative manner from the usual course of action, 
these are not a series of plausible events. It simply strains 
credulity too much to accept what has been propounded. The only 
logical conclusion is that a series of fraudulent statements have 
been made by the Veteran with the intent of securing VA 
compensation benefits. Further, the Board's earlier observation 
that the Veteran has repeatedly disclaimed the contents of his 
Form DD-214 himself, but still offered that documentation to VA, 
itself was sufficient to demonstrate fraud; the subsequent 
findings as to inconsistencies in account of military incidents 
contributes to that showing of the same pattern of fraudulent 
conduct.

Given the Board's finding of fraud in this case, the bar to 
consideration of severance of service connection for PTSD has 
been removed. The remaining determinative issue, of whether there 
was CUE in the original October 1990 grant of service connection, 
requires reconsideration of the evidentiary record absent the 
indication of fraud in this case -- namely, excluding 
consideration of the Veteran's alleged receipt of the CAR, or 
other combat related decorations, or for that matter any account 
of having had participation in combat in service or returned 
enemy fire. Under these circumstances, without proof of combat 
service, any of the Veteran's alleged stressors related to having 
worked alongside a chaplain in Vietnam would require independent 
corroboration. Yet there is nothing to confirm these incidents 
transpired, besides the Veteran's own account. Thus, no verified 
stressor exists.           It follows that when the correct facts 
are before the VA adjudicator, there insufficient evidentiary 
basis upon which to premise an award of service connection for 
PTSD. Consequently, it is found that CUE existed in the October 
1990 decision to grant service connection. The RO's more recent 
decision to sever service connection is therefore proper on the 
merits. 
By regulation therefore, under 38 C.F.R. § 3.105(d), the 
Veteran's compensation benefits allocated for previously service-
connected PTSD would be terminated effective the last day of the 
month in which a 60-day period from notice of the RO's final 
rating decision expired, in this case, January 31, 2005. (The 
Board notes that the RO actually assigned March 15, 1990 as the 
effective date of severance of service connection. The only issue 
the Board presently decides is the propriety of the severance 
action. However, should this provide any discrepancy in actual 
measures taken to reduce benefits, obviously the controlling 
regulations would be dispositive). 

Accordingly, for the foregoing reasons, the Board finds that 
severance of service connection for PTSD is warranted. 
 

ORDER

The October 2004 RO rating decision severing service connection 
for PTSD           was proper.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


